Citation Nr: 1615756	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied, inter alia, service connection for a low back disability.

In October 2013, the Board remanded the instant claim.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

During the pendency of this appeal, in a November 2013 rating decision, the RO granted service connection for the Veteran's right knee degenerative arthritis, with an evaluation of 10 percent effective November 30, 2006.  An evaluation of 100 percent was assigned from May 7, 2009 because of convalescence, and a 30 percent evaluation was assigned effective July 1, 2010.  While the Veteran contested the RO's calculation of the combined disability ratings, this disagreement was not with the actual ratings, and the Veteran has not appealed the initial rating assigned.  Therefore, as the RO's grant of service connection for right knee degenerative arthritis constitutes a full grant of the benefits sought, the issue is no longer on appeal and the Board does not have jurisdiction over it.


FINDING OF FACT

A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, was not caused or aggravated by a service-connected disability, and arthritis did not manifest within one year of the Veteran's discharge from his honorable period of service.


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.10 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters in January 2007, June 2007, and October 2013 advised the Veteran of the evidence and information necessary to substantiate his service connection claim.  The January and June 2007 letters were sent prior to the initial unfavorable decision issued in November 2007.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining evidence and information needed to substantiate his claim.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in October 2007 and November 2013 in order to adjudicate his claim for service connection.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorder and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the November 2013 examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the November 2013 VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Based on the foregoing, the Board finds the AOJ has substantially complied with the October 2013 remand directives by issuing a corrective VCAA notice in October 2013 and obtaining a VA etiological opinion in November 2013, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection 

Laws and Governing Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.                38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of      38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.   § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can also be sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Veteran generally contends that his current low back disability was the result of his service.  Specifically, he contends that his low back disability is the direct result of service-connected left knee disability.  In a July 2008 statement, he indicated that his back pain and degeneration were the result of his left knee.  

Service treatment records are negative for complaints, treatment or diagnoses related to the Veteran's back.  The Veteran's October 1969 separation examination reflects that the Veteran's spine was found to be normal. 

The post-service treatment records from 2004 through 2013 reflect complaints of low back pain as well as the Veteran's reports that he believed that his pain was the result of his service connected left knee condition.  The Veteran denied any history of trauma.  A September 2006 VA treatment note reflects the Veteran's complaints of low back pain which he reported started one month prior and described as "insidious."  The Veteran said he was retired but that he did a lot of bending when "working in his shop."  The Veteran reported that he did not use any medication to deal with the pain and denied radiating pain, urinary hesitancy, incontinence, or paresthesia.  A February 2007 VA treatment note reflects the Veteran's complaints of intermittent low back pain, and denial of bowel or bladder problems.  The examiner opined that the Veteran had musculoskeletal strain.  A March 2007 VA treatment note reflects the Veteran's reports that his pain was aggravated by standing and walking and relieved by lying down, and he denied radicular symptoms.  The examiner opined that the Veteran's low back pain was "likely secondary to altered gait from DJD of knees." 

On October 2007 VA examination, the examiner found that the Veteran had a normal back with only subjective complaints of pain.  The Veteran reported no trauma to his back, and that his pain was intermittent.  He reported that his back pain began one year prior and that he sought treatment through the VA where he received physical therapy.  The Veteran denied any bladder, bowel or erectile dysfunction.  He reported that he could walk for an unlimited distance but that he would develop pain.  The Veteran denied unsteadiness, falling, increased fatigue, or malaise, but did report radiculopathy in his right leg that traveled down to his foot.  Physical examination revealed only mild straightening of the lordotic curvature, and no spinous process tenderness, elevation of the hips, paraspinous spasms, or pain with heel walking or raised toe walking.  The examiner found no sensory deficits.  The examiner opined that the Veteran's low back pain was not as likely as not related to his service connected left knee condition or his right knee condition but rather a culmination of 39 years working at the Union Pacific Railroad.  While this opinion is probative as to the question of service connection, it does not address the Veteran's secondary theory of entitlement, and therefore is inadequate to that extent. 

During the November 2013 VA examination, the examiner diagnosed mild degenerative disc disease (DDD) of the thoracolumbar spine.  The Veteran reported that his back pain began in approximately 2009 or 2010 and that he believed it stared when he attempted "twisting when trying to get up from a seated position."  He said that he believed that his knee conditions have "worsened his back pain due to altering his mechanics of everyday activities."  The Veteran denied any trauma or injury to his back.  The Veteran reported sharp shooting pain in his back but denied radiating pain, weakness, incontinence, and saddle anesthesia.  The Veteran reported that the pain increased with bad weather and heavy lifting.  The Veteran denied surgery, injections, physical therapy, heat or ice, and indicated that he just "deals with any discomfort that he feels."  Physical examination revealed no functional limitations or abnormalities, but imaging revealed arthritis.  The examiner determined that the Veteran had no deficits on neurovascular examination, only mild pain on movement with a well preserved range of motion.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred or aggravated by service.  The examiner explained that as there was no history of trauma or report of back problems in service, that the Veteran's back condition was likely age related.  The examiner also opined that the Veteran's thoracolumbar DDD was less likely than not caused or related to his left knee condition, and that it was less likely than not that permanent aggravation occurred.  The examiner explained that the Veteran's knee and back conditions were distinct and separate in time and causation.  

Analysis

At the outset, the Board finds the evidence clearly shows the Veteran has a low back disability, but that there was no report of any back pain or in jury in service.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from his period of honorable service in January 1970.  There is no medical evidence suggesting that this occurred.  In addition, the Veteran reported on multiple occasions that his back pain began at least 30 years after his discharge from service.  As such, presumptive service connection is not warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

There is no evidence or allegation that the Veteran's low back disability is related directly to an event or injury in service.  Notably, he has only advanced a secondary theory of entitlement.  In addition, the STRs are silent for any complaints, treatment, or diagnoses related to a low back disability.  The Board finds that the Veteran's October 1969 separation examination (which showed the Veteran's spine was normal) is highly probative as to his condition at the time of his release from active duty, as it was generated with that specific purpose.  In addition, the Veteran has not endorsed back pain during service or a continuity of symptoms since service, his statements concerning the onset and continuity are consistent with other evidence of record (that symptoms began several years after discharge), and are therefore credible.  See Caluza, supra.  Specifically, the earliest report of back pain post-service was in 2006, approximately 36 years after his discharge, when he reported it to his treating physicians.  Notably, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Ultimately, the Board finds the October 2007 and November 2013 VA examiners' negative opinions to be the most probative evidence of record pertaining to whether the Veteran's low back pain is related to his service.  The examiners' opinions are predicated on an interview with the Veteran; a review of the record, to include his service treatment records and post-service treatment records; and physical examinations with diagnostic testing.  The opinions considered all of the pertinent evidence of record, to include lay statements, and provided a complete rationale citing to the supporting evidence and the relevant medical history.  Furthermore, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the October 2007 and November 2013 VA examiners' opinions. 

A March 2007 VA treatment note reflects a provider's opinion that the Veteran's low back pain was "likely secondary to altered gait from DJD of knees."  However, no rationale is provided in this document, and it appears that the physical therapist noted this after the Veteran reported that this was his theory regarding his back pain.  In the absence of a stated rationale, this opinion must be afforded less weight than the VA examiners' opinions provided in October 2007 and November 2013.  

In contrast, the November 2013 VA examiner took into consideration all the relevant facts in providing a negative opinion, to include the Veteran's lay statements regarding the onset of symptomatology.  Thus, and particularly considering the examiner's greater medical training and expertise and the persuasive explanation with complete rationale, that opinion is more probative.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

Finally, the Board notes that the Veteran has provided his opinion that his low back disorder is secondary to his service-connected left knee disability.  Laypersons are competent to provide opinions regarding etiology in certain circumstances.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the reasoned opinion provided by the medical professional in November 2013 outweighs the Veteran's statements.  The VA examiner has experience, training, and education that the Veteran is not shown to have.  As such, that opinion is afforded greater weight than the Veteran's opinion.  Therefore, service connection for a low back disability as secondary to the Veteran's service-connected left knee disability is also not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability, to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


